DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 21 & 22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, 21 & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Edge Computing: Vision and Challenges” by Weisong Shi et al. (published in 2016, hereinafter “Shi”).

Regarding claim 1, Shi teaches 
A method, the method comprising: 
selecting, by one or more computer processors, a dataset for upload to a server of a cloud-based service [Shi, page 642, section IV.C, first paragraph, edge device data]; 
determining, by one or more computer processors, a data transformation scheduled to be applied to the dataset by the server after upload of the dataset to the server, wherein the data transformation is a process of converting data from a first data structure into a second data structure [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value]; 
performing, by one or more computer processors, a dataset read on the dataset [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value]; 
performing, by one or more computer processors, the data transformation on the dataset [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value]; and 
uploading, by one or more computer processors, the dataset to the server of the cloud-based service [Shi, page 642, section IV.C, second paragraph].  

Regarding claim 2, Shi teaches the method of claim 1, further comprising, determining, by one or more computer processors, metadata of the dataset [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value].  

Regarding claim 3, Shi teaches the method of claim 2, wherein the metadata is selected from the group consisting of a number of rows in the dataset, a number of columns in the dataset, and a column type in the dataset [Shi, page 642, section IV.C, third paragraph and Figure 6, applications extract the knowledge they are interested in from an integrated table.  Note Figure 6’s raw data sources on right lack “name” column, while integrated gateway table on left adds this column with the device name value].  

Regarding claim 4, Shi teaches the method of claim 1, wherein performing the dataset read on the dataset further comprises performing, by one or more computer processors, a memory non- intensive dataset read on the dataset, wherein performing a memory non-intensive dataset read comprises: loading, by one or more computer processors, a first portion of the dataset into memory; processing, by one or more computer processors, the first portion of the dataset in stream form; and Page 2 of 16Docket No. P201904015US01 Application No. 16/868,770 iteratively repeating, by one or more computer processors, the dataset read of portions of the dataset until all portions of the dataset are processed [Shi, page 641, section IV.A, second full paragraph describing computing stream concept of processing entire or partial functionalities of an application anywhere along the data propagation path, from the edge device to the cloud environment].  

Regarding claim 6, Shi teaches the method of claim 1, wherein the data transformation is selected from the group consisting of: filtering of a column, filtering of a row, deidentification, deduplication, compression, transcoding, encryption, a logarithmic transformation, a square root, a multiplicative inverse 2 transformation, a ranked transformation, a Fischer transformation, a Laplace transformation, and a Box-cox transformation [Shi, page 644, section IV.E, paragraph spanning pages 643-644, deidentification “Some of the private information could be removed from data before processing such as masking all the faces in the video.”].  

Regarding claim 7, Shi teaches the method of claim 1, wherein performing the dataset read on the dataset further comprises performing, by one or more computer processors, a data pass on the dataset, wherein performing a data pass on the dataset comprises: reading, by one or more computer processors, all rows of the dataset for at least one column in the dataset [Shi, page 639, section III.A, right column, first full paragraph, second item: “Content filtering/aggregating could be done at the edge nodes to reduce the data volume to be transferred.”].

Regarding claim 21, Shi teaches the method of claim 2, wherein determining the data transformation scheduled to be applied to the dataset by the server after upload of the dataset to the server further comprises: determining, by one or more computer processors, the data transformation removes a particular column from the dataset; and determining, by one or more computer processors, using the metadata of the dataset, whether the particular column is in the dataset [Shi, page 644, section IV.E, left column, second full paragraph, “Similar to the health record data, end user data collected at the edge of the network should be stored at the edge and the user should be able to control if the data should be used by service providers. During the process of authorization, highly private data could also be removed by the things to further protect user privacy.”].
  
Regarding claim 22, Shi teaches the method of claim 1, further comprising: providing, by one or more computer processors, to the server of the cloud-based service, information regarding the data transformation performed on the dataset [Shi, page 638, section II.B, second paragraph: “At the edge, the things can not only request service and content from the cloud but also perform the computing tasks from the cloud. Edge can perform computing offloading, data storage, caching and processing, as well as distribute request and delivery service from cloud to user.”].

	Claims 8-11, 13, and 14 recite limitations similar to those recited in claims 1-4, 6, and 7, respectively, and are rejected for similar reasons as discussed above.

	Claims 15-18 recite limitations similar to those recited in claims 1-4, respectively, and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
(i) Shi in view of 
(ii) “Architecting a Machine Learning Pipeline: How to Build Scalable ML Systems – Part 2/2” by Semi Koen (published 04/05/2019, hereinafter “Koen”).

Regarding claim 5, Shi teaches the method of claim 1, but does not explicitly teach wherein the dataset includes input for a machine learning pipeline, wherein the machine learning pipeline is a series of steps chained together in a machine learning cycle that includes obtaining the dataset, processing the dataset, training and testing on at least one machine learning algorithm, and obtaining a prediction.

However, Koen teaches
wherein the dataset includes input for a machine learning pipeline [Koen, page 4/15, “Once the data is ingested, a distributed pipeline is generated which assesses the condition of the data . . . .  This step also includes the feature engineering process.  There are three main phases in a feature pipeline: extraction, transformation and selection.”], 
wherein the machine learning pipeline is a series of steps chained together in a machine learning cycle that includes obtaining the dataset, processing the dataset, training and testing on at least one machine learning algorithm, and obtaining a prediction [Koen, page 7/15, § 4, model training; page 8/15, § 6, best model deployed for making predictions].

	Shi and Koen are analogous art because they are in the same field of endeavor, data collection and processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shi with the machine learning pipeline techniques taught by Koen to achieve the predictable result of machine learning model processing in either real-time or batch-processing modes.  See Koen, page 2/15.

Response to Arguments
Applicant’s amendments and supporting arguments, filed 10/21/2022, with respect to the rejection of claims 5 & 12 under § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly discovered prior art reference Koen.
Applicant's remaining arguments have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed in the order in which they were presented.

Regarding claim 1’s first argument, the examiner notes that the action being performed is “selecting for”, not actual uploading.  Eventual uploading meets the claim limitation.
Regarding claim 1’s second argument, the examiner notes that Shi determines the data structure change intended (i.e., scheduled) to happen after upload and instead does it before upload to the server.
Regarding claim 1’s third argument, the examiner notes that the paragraph of Shi above the one cited by Applicant describes how for smart homes cloud computing is unsuitable and uses the gateway to connect to the cloud, while most services and data stays local.
Regarding claims 2 & 3, the examiner notes it is claimed as a closed set of alternatives, and it still teaches column type as formats in the examples of Shi’s section IV.C, third paragraph.
Regarding claim 21, the examiner notes that highly private data is represented in the same data structure and would be removed.
Regarding claim 4, the examiner notes that as described in the paragraph cited by Applicant, the computing stream is directed to data processing.  In processing any data, such as a dataset, it is loaded into memory and processed by a processor.
Regarding claim 6, an updated rejection mapping has been provided above.
Regarding claim 7, the examiner notes that in order to filter content, all data is read and the filter applied.
Regarding claim 22, the examiner notes that edge computing utilizes two-way computing streams.  A server would have information provided to it for processing done at the edge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/15/2022